FILED
                            NOT FOR PUBLICATION                                JAN 10 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUSTIN RINGGOLD-LOCKHART and                      No. 11-56973
NINA RINGGOLD,
                                                  D.C. No. 2:11-cv-01725-R-PLA
              Plaintiffs - Appellants,

  v.                                              MEMORANDUM*

COUNTY OF LOS ANGELES; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted December 2, 2013**
                               Pasadena, California

Before: PREGERSON, BERZON, and CHRISTEN, Circuit Judges.

       1. The First Amended Complaint fails to state a claim upon which relief can

be granted. See Fed. R. Civ. P. 12(b)(6). As to count one, the 42 U.S.C. § 1983

allegations do not allege sufficient facts to plead a plausible claim of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discriminatory application of California’s vexatious litigant statute. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Nothing in the First Amended Complaint alleges

facts pointing to purposeful viewpoint, racial, or disability discrimination, as

opposed to the regular operation of the state vexatious litigant statute. Appellants

have thus failed to allege facts showing that the discriminatory impact of which

they complain is fairly traceable to a discriminatory purpose. See Washington v.

Davis, 426 U.S. 229, 242 (1976). Nor have appellants alleged sufficient facts to

plead a due-process violation or a takings claim arising out of the vexatious litigant

statute or Senate Bill X2 11’s retroactivity provision. Fed. R. Civ. P. 12(b)(6).

Appellants complain of an unlawful judicial pay scheme, but have not pled any

facts indicating “a risk of actual bias or prejudgment [such] that the practice must

be forbidden if the guarantee of due process is to be adequately implemented.”

Caperton v. A.T. Massey Coal Co., Inc., 556 U.S. 868, 884 (2009) (quoting

Withrow v. Larkin, 421 U.S. 35, 47 (1975)).

      2. It was also proper to dismiss count two of the First Amended Complaint.

Appellants failed to state a claim that either the application of the state vexatious

litigant statute or the selective appointment of trustees in probate matters involved

a conspiracy to purposely violate civil rights, 42 U.S.C. § 1985(3), and have not




                                           2
alleged facts showing that persons of color are being deprived of a right or

privilege that is otherwise extended to white citizens. 42 U.S.C. § 1982.

      3. The district court properly dismissed the claims against the County of

Los Angeles and County Counsel Andrea Ordin, because Appellants failed to plead

facts demonstrating that these County actors are liable for the actions of California

state court judges. See Franceschi v. Schwartz, 57 F.3d 828, 831 (9th Cir. 1995).

      4. The district court properly dismissed the official-capacity claims against

state Appellees Governor Jerry Brown and Attorney General Kamala Harris for

monetary damages. See Flint v. Dennison, 488 F.3d 816, 824–25 (9th Cir. 2007).

Appellants’ argument that the state Appellees waived the sovereign-immunity

defense by filing a responsive pleading several days late is unavailing. Because the

state Appellees raised the sovereign-immunity defense in their first responsive

pleading, they sufficiently invoked this defense. See Tritchler v. County of Lake,

358 F.3d 1150 (9th Cir. 2004).

      5. Because the federal claims were properly dismissed at an early stage of

the proceedings, in this case it would be an abuse of discretion for the district court

to exercise jurisdiction over the remaining state-law claims. 28 U.S.C.

§ 1367(c)(3); see Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997)

(en banc).


                                           3
       6. The motion for a temporary restraining order was properly denied,

because Appellants have not raised serious questions going to the merits of their

claims. See Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th

Cir. 2011). The motions for reconsideration and relief from judgment were

properly denied because Appellants presented no newly discovered evidence, and

there was no clear legal error, no intervening change in law, nor any other reason

justifying relief. See United Nat’l Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d
772, 780 (9th Cir. 2009). The request for leave to amend the First Amended

Complaint was properly denied because the motions and Complaint confirm that,

in this instance, further amendment would be futile. See Cook, Perkiss and Liehe,

Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990).

       7. Nothing in this memorandum disposition should be construed as affecting

the companion appeal from this case, No. 11-57231, which is still pending before

this court.

       AFFIRMED.




                                          4